SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Paul O. Hynard, pro se, appeals from the grant of defendants’ motion for summary judgment.
Hynard alleges under 42 U.S.C. § 1983 that the Suffolk County District Attorney’s Office wrongfully decided not to prosecute three men against whom Hynard allegedly holds an unsatisfied civil default judgment.
The district court granted summary judgment dismissing the complaint on the ground of absolute prosecutorial discretion. We agree. See, e.g., Fields v. Soloff, 920 F.2d 1114, 1119 (2d Cir.1990) (finding absolute immunity for prosecutor’s decision not to prosecute, and noting that “civil damages under section 1983 are inappropriate” in such cases). .
We are also satisfied that Hynard fully appreciated the nature and consequences of the summary judgment motion, despite the lack of evidence that either the defendants or the district court provided him this information. Hynard’s response to the defendants’ summary judgment motion pointed out factual disputes, included many pages of exhibits, and asked the court to grant summary judgment in his favor. Hynard thus demonstrated that he “understood the consequences of a sum*49mary judgment motion and the requirements of a successful response.” See M.B. #11072-054 v. Reish, 119 F.3d 230, 232 (2d Cir.1997) (per curiam).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.